Title: Thomas Jefferson to Craven Peyton, 6 September 1814
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir  Monticello Sep. 6. 14.
            I gave notice some time ago that to mr Michie that I would take your deposition and that of mr Price at
			 mr Watson’s in Milton the day after tomorrow at ten aclock. I must ask the favor of your attendance there, and if you will be punctual to the hour you shall not be
			 detained. Accept my friendly respects.
            Th:
                Jefferson
          
          
          
            Thursday the 8th of Sep. at 10. aclock in the morning was the hour appointed.
          
          
            P.S. after writing the above I sat down to sketch the facts which were within your knolege and which I wished to perpetuate by your testimony. I am afraid it is not legible to you, but I send it that you may recall them to your memory before we meet, when you will be so good as to return me the paper, as it will guide me in taking your deposition. if you have not seen the deeds of Henderson & Michie therein mentd I will have them with me and shew them to you.
          
        